Title: Philip Thornton to Thomas Jefferson, 24 January 1816
From: Thornton, Philip
To: Jefferson, Thomas


          
            Dr Sir
             Richmond January 24th 1816
          
          I will pay to your order in Town, or remit $150 the sum due you, on account of the Bridge, as you may direct. Your friends here evinced a high degree of affliction at a report of your death, by way of Lynchburg, stated in an extract of a letter from some merchant in that place
          fortunately a letter of yours, to a house in this Town, of the same date was conclusive evidence to the contrary—It oftener happens that men suffer the pain of many deaths; that than their friends, the pain of lamenting it. May you die but once, and that period be a protracted one is the Sincere wish of your
          
            Friend and Humble Servant
            Philip Thornton
          
        